DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase et al.
Haase et al. (US Pub. No. 2016/0320568 A1) discloses:
Regarding claim 1, an optical receiving module (Figure 3A, element 300) comprising: a light transmitting body (Figure 3A, elements 130 and 130’) configured to transmit light (i.e. input light; Figure 3A, element 140); a light incidence part (i.e. input surface; Figure 3A, element 232) through which light is incident into the light transmitting body (Figure 3A, elements 130 and 130’); and a plurality of reflectors (Figure 3A, elements 134 and 134’) configured to reflect the light (Figure 3A, element 140) incident from the light incidence part (i.e. input surface; Figure 3A, element 232) a plurality of times (i.e. the light is redirected; Figure 3A, elements 150, 150’ and 140’), such that the light is incident toward a light receiver unit (Figure 3A, element 120’).
Regarding claim 2, a first reflector (Figure 3A, element 134) configured to reflect the light (Figure 3A, element 140) incident from the light incidence part (Figure 3A, element 232); and a second reflector (Figure 3A, element 134’) configured to reflect the light reflected by the first reflector (Figure 3A, element 134) to direct the light toward the light receiver unit (Figure 3A, element 120’).
Regarding claim 3, the light incidence part (Figure 3A, element 232) comprises an anti-reflective layer (i.e. antireflective coating; page 13, paragraph 0195, lines 12-13) disposed on the light incidence part (Figure 3A, element 232) to prevent light reflection.
Regarding claim 4, the first reflector (Figure 3A, element 134) has a curved surface (clearly illustrated in Figure 3A).
Regarding claim 8, the second reflector (Figure 3A, element 134’) has a curved surface (clearly illustrated in Figure 3A).
Regarding claim 9, the second reflector (Figure 3A, element 134’) is facing the first reflector (Figure 3A, element 134) and is not facing the light incidence part (Figure 3A, element 232), in order to reflect light in a same direction (i.e. see directions of elements 144 and 144’ in Figure 3A) as an incidence direction of the light incidence part (Figure 3A, element 232).
Regarding claim 10, the second reflector (Figure 3A, element 134’) is facing the first reflector (Figure 3A, element 134) and the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’), in order to reflect light (Figure 3A, element 154’) in an opposite direction of an incidence direction (Figure 3A, element 154) of the light incidence part (Figure 3A, element 232).
Regarding claim 11, an interference filter (i.e. a multilayer interference reflector [element 134] such as a Bragg reflector; page 12, paragraph 0192, lines 1-4) installed on the light transmitting body (Figure 3A, elements 130 and 130’) such that the light reflected by the second reflector (Figure 3A, element 134’) is transmitted by the interference filter (i.e. a multilayer interference reflector [element 134] such as a Bragg reflector; page 12, paragraph 0192, lines 1-4).
Regarding claim 12, the light transmitting body (Figure 3A, elements 130 and 130’) is filled with an optical medium (i.e. a solid medium that is transparent to the wavelength of light input from the optical waveguide and has an index of refraction that is greater than one; page 11, paragraph 0185, lines 14-17).
Regarding claim 13, an inside of the light transmitting body (Figure 3A, elements 130 and 130’) defines a hollow interior (page 12, paragraph 0192, lines 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. in view of Dagli et al.
Haase et al. (US Pub. No. 2016/0320568 A1) teaches the salient features of the present invention including:
Regarding claim 6, the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’) is formed in a plane shape (clearly illustrated in Figure 3A), and the second reflector (Figure 3A, element 134’) is inclined to face the first reflector (Figure 3A, element 134) and the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’), and reflects light in an opposite direction (Figure 3A, element 154’) of an incidence direction of the light incidence part (Figure 3A, element 136’ is the incident surface of element 130’).
Regarding claim 7, the light incidence part (Figure 3A, element 232) is formed in a plane shape (clearly illustrated in Figure 3A), and the second reflector (Figure 3A, element 134’) is inclined to face the first reflector (Figure 3A, element 134) and the light receiver unit (Figure 3A, element 120’), and reflects light in a same direction (i.e. see directions of elements 144 and 144’ in Figure 3A) as an incidence direction of the light incidence part (Figure 3A, element 232).
Haase et al. teaches the salient features of the present invention as explained above except (regarding claim 5) a second reflector having a plane surface.
Dagli et al. (US Pub. No. 2012/0006382 A1) discloses (see annotated Figure 27) a second reflector (Figure 27, element B) having a plane surface (clearly illustrated in Figure 27).

    PNG
    media_image1.png
    465
    804
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflector having a plane surface as shown by Dagli et al. in combination with Haase et al.’s invention for the purpose of directing the light downward through the waveguide (Dagli et al., page 9, paragraph 0134, lines 10-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haase et al. (US Pub. No. 2021/0103098 A1) discloses a light coupling unit for use in an optical connector includes a waveguide alignment member that receives and aligns at least one optical waveguide. The light coupling unit includes a light redirecting member that has an input surface configured to receive input light from the end face of the optical waveguide. A curved reflective surface of the light redirecting member receives light from the input surface propagating along an input axis and redirects the light such that the redirected light propagates along a different redirected axis. An output surface of the light redirecting member receives the redirected light and transmits the redirected light as output light propagating along an output axis and exiting the light redirecting member. A curved intersection of the curved reflective surface and a first plane formed by the input and redirected axes has a radius of curvature. The curved reflective surface has an axis of revolution disposed in the first plane. The axis of revolution forms a first angle with the redirected axis which is non-zero. The waveguide alignment member is configured such that the end face of the optical waveguide is positioned at a location that is not a geometric focus of the curved reflective surface.
Nichol et al. (US Pub. No. 2015/0219834 A1) teaches a reflective display including a reflective spatial light modulator and a front light. The front light includes a lightguide formed from a film. The lightguide includes an array of coupling lightguides continuous with a lightguide region of the lightguide. One or more light sources emit light into the array of coupling lightguides. Light from each coupling lightguide combines and totally internally reflects within the lightguide region. Light extraction features frustrate totally internally reflect light within the lightguide region such that the light exits the lightguide through a cladding region toward a light redirecting optical element that redirects the light toward a reflective spatial light modulator.
Lam et al. (US Pub. No. 2004/0175072 A1) shows an optical assembly incorporating a compact and efficient lens for coupling a beam of light from an optical device to an optical fiber. The lens includes a curved reflecting surface and a focusing surface. The lens is positioned to receive and internally reflect the beam of light from the optical device toward the focusing surface. The focusing surface in turn focuses the reflected beam into the end of an optical fiber. The curved surface may include a reflective coating for transmitting a portion of the beam toward a monitoring unit which is used to monitor a parameter of the beam. The optical assembly may further include a platform for supporting the optical device, the lens, the optical fiber and the monitoring unit.
Goodman (US Pub. No. 2002/0131180 A1) discloses a multiple channel multiplexing/demultiplexing devices including an optically transparent optical block seated atop an optically transparent beam-directing member. The optical block includes a plurality of wavelength selective elements, a plurality of reflectors, and at least one imaging optical element. The beam-directing member includes a beam folding mirror and focusing lenses. When the devices are used as demultiplexers, a multi-channel beam is directed into the optical block and relayed in a zigzag pattern onto the wavelength selective elements, which separate selected wavelengths from the beam. The separated wavelengths propagate through the beam-directing member and are focused onto optical receptors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
04/27/2022